Title: To Benjamin Franklin from Dumas, 30 January 1781
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
Lahaie 30e. Janv. 1781
Le Manifeste n’a pas encore été publié de la part de cette Rep. parce que les Villes d’Amstm. & de Dort ne sont point contentes de celui qui est dressé, ne le trouvant pas assez fort; on en fera donc un autre.— Le Courier parti pour Petersbourg le 12 seulement de ce mois, afin de demander les secours de l’Union neutre, ne pourra être de retour que vers le 20 du mois prochain: voilà bien des longueurs; & la guerre de la part de cette union ne sera pas bien vive, & laissera le temps aux Anglois, malgré leur mauvais jeu, de gagner des points, s’il faut, à chaque pas, envoyer des Couriers d’un bout de l’Europe à l’autre, pour savoir ce qu’on a à faire. Cependant, comme par là-même la guerre sera prolongée, je pense avec Mr. Adams, que la ruine de l’Angleterre n’en sera que plus complete, & la catastrophe dont elle est menacée plus funeste. Le dénouement peut même être plus proche que Mr. Adams ne pense. On dit que le mécontentement & le murmure y augmentent considérablement. Les grains y sont renchéris considérablement. Ce qui coûtoit cent, coute 175 à present: le pain est à Londres à 10 pence la livre.

Probablement la Rep. fera dans peu la démarche de demander à la France le secours de ses forces aux Indes-or [orientales]. On l’a proposée au Str., qui l’approuve. Je suis avec les sentimens de respect & d’attachement que vous connoissez, Monsieur Votre très humble & très obéissant serviteur
Dumas

On garnit nos côtes de troupes contre des descentes peu à craindre, à cause des bancs qui les bordent. Je ne vois pas la même diligence pour l’équipement de la Flotte.
Passy à Son Exc. Mr. B. Franklin

 
Addressed: His Excellency / B. Franklin, Min. Plenipo: / from the United States / &c. / Passy./.
